Citation Nr: 1021327	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-27 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151, for radiation burns secondary to treatment for cancer 
of the left breast.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel

INTRODUCTION

The Veteran had active service from September 1984 to 
December 1984 and from July 1985 to January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The appellant testified at a videoconference hearing in March 
2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care or medical or surgical treatment caused the veteran's 
additional disability; and (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider; or (ii) VA furnished the hospital care or 
medical or surgical treatment without the veteran's informed 
consent.  38 C.F.R. § 3.361 (2009).

Determinations whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32 (2009).  Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of 
a case will not defeat a finding of informed consent.  38 
C.F.R. § 3.361(d)(1) (2009).

Except as otherwise provided, all patient care furnished by 
VA shall be carried out only with the full and informed 
consent of the patient or, in appropriate cases, a 
representative thereof.  In order to give informed consent, 
the patient must have decision-making capacity and be able to 
communicate decisions concerning health care.

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner, who has 
primary responsibility for the patient or who will perform 
the particular procedure or provide the treatment, must 
explain in language understandable to the patient or 
surrogate the nature of a proposed procedure or treatment; 
the expected benefits; reasonably foreseeable associated 
risks, complications or side effects; reasonable and 
available alternatives; and anticipated results if nothing is 
done.  The patient or surrogate must be given the opportunity 
to ask questions, to indicate comprehension of the 
information provided, and to grant permission freely without 
coercion.  The practitioner must advise the patient or 
surrogate if the proposed treatment is novel or unorthodox.  
The patient or surrogate may withhold or revoke his or her 
consent at any time.  38 C.F.R. § 17.32. 

The informed consent process must be appropriately documented 
in the medical record.  The patient's or surrogate's 
signature on a VA-authorized consent form must be witnessed.  
The witness' signature only attests to the fact that he or 
she saw the patient or surrogate and the practitioner sign 
the form.  The signed form must be filed in the patient's 
medical record.  A properly executed OF 522 or other VA- 
authorized consent form is valid for a period of 30 calendar 
days.  If, however, the treatment plan involves multiple 
treatments or procedures, it will not be necessary to repeat 
the informed consent discussion and documentation so long as 
the course of treatment proceeds as planned, even if 
treatment extends beyond the 30-day period.  If there is a 
change in the patient's condition that might alter the 
diagnostic or therapeutic decision, the consent is 
automatically rescinded.  Id.

In this case, while there are VA medical records from October 
2005 reflecting a physician's notes concerning a discussion 
of the treatment the Veteran would receive for her breast 
cancer, and her apparent consent to the same, there currently 
is no evidence documenting the appellant giving her consent 
to the treatment process in writing.  As such, further 
development is required.  Id.

Accordingly, this case is REMANDED for the following action:

1.	 The RO shall contact the North Main 
Street Radiation Center in Providence, 
Rhode Island, and request a copy of 
all medical treatment records 
pertaining to the care provided to the 
appellant.  Further, the Center is to 
provide copies of all consent forms 
signed by the appellant.  The RO must 
associate any obtained records with 
the Veteran's claim folder, and 
document all attempts to secure this 
evidence.  If these records cannot be 
secured the appellant must be informed 
in writing and offered an opportunity 
to respond.

2.	The RO must also contact the 
Providence VA Medical Center, and 
request copies of any documentation 
showing that the appellant granted her 
consent in writing to the contract 
treatment she received at the North 
Main Street Radiation Clinic in 2005.  
Any OF 522 forms, or substitutes 
therefor, must be specifically 
requested.  The RO must associate any 
obtained records with the Veteran's 
claim folder.  If the RO cannot locate 
such records, the RO must specifically 
document the attempts that were made 
to locate them, and explain in writing 
why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify 
the claimant of the specific records 
that it is unable to obtain; (b) 
explain the efforts VA has made to 
obtain that evidence; and (c) describe 
any further action it will take with 
respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

3.	Thereafter, the RO must readjudicate 
the claim of entitlement to 
compensation pursuant to 38 U.S.C.A. § 
1151 for radiation burns secondary to 
treatment for breast cancer.  If the 
benefit is not granted, the Veteran 
should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond 
before the file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



